Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the 2010 Incentive Award Plan of Motorcar Parts of America, Inc. of our reports dated September 28, 2012, with respect to the consolidated financial statements and schedule of Motorcar Parts of America, Inc., and the effectiveness of internal control over financial reporting of Motorcar Parts of America, Inc. included in its Annual Report (Form 10-K) for the year ended March 31, 2012, filed with the Securities and Exchange Commission. /s/ Ernst & Young LLP Los Angeles, California December 21, 2012
